Citation Nr: 1825633	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-16 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, confirmed and continued its previous denial of service connection for a bilateral ankle disability.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) in August 2016.  A copy of the transcript has been reviewed and associated with the claims file.  

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  38 U.S.C. §5108; 38 C.F.R. § 3.156(a).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2017).  In this case, the last prior denial was issued by the RO in a January 2005 rating decision.  At the time of the January 2005 rating decision, all of the Veteran's service military personnel and treatment records were not associated with the claims file.  After a review of the evidence, the Board finds that relevant military personnel and treatment records have been added to the record since the last prior decision.  As such, the Board will reconsider the claim of service connection for a bilateral ankle disability on a de novo basis, without the need for new and material evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

At the outset, the Board notes that the Veteran's VA treatment records have not been associated with the claims file.  In the March 2013 rating decision and subsequent Statement of the Case (SOC) and Supplemental Statement of the Case (SSOC), the RO indicated that they completed an electronic review of the Veteran's VA treatment records from February 2002 to January 2013.  Furthermore, the Veteran submitted an August 2016 VA treatment record.  Accordingly, the Board finds that a remand is necessary to obtain and associate his VA treatment records with the claims file.  

Furthermore, the Veteran indicated that he received treatment for his right and left ankle at the B. Naval Hospital in September and October 1971.  However, VA requested records from August 1973 from the B. Naval Hospital.  Thus, on remand, the RO should request the Veteran's treatment records dated in September and October 1971 from the Balboa Naval Hospital.  

In addition, the record indicates that the Veteran has been receiving treatment for his bilateral ankle disability at a private facility.  Accordingly, on remand, the Veteran should be asked to identify all relevant treating providers, dates of treatment, and return any associated releases in order for the RO to obtain any relevant private treatment records.  

Lastly, the Veteran has not been provided a VA examination specifically to assess the nature and etiology of his bilateral ankle disability.  Throughout the pertinent time period on appeal, the Veteran has been assessed with bilateral ankle pain, right ankle arthritis, and bilateral anterior tibialis tendonitis.  He asserts that his current bilateral ankle disability was incurred in service.  His service treatment records reveal that he was assessed with cellulitis of his left foot and a stress fracture of the third metatarsal of his left foot in September and October 1971.  Given that the Veteran has a current disability that may have had its onset during his period of active service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's VA treatment records from February 2002 to the present.  

2.  Obtain and associate with the claims file the Veteran's treatment records from Balboa Naval Hospital dated in September and October 1971.  All efforts to obtain records should be associated with the claims file and the Veteran and his representative should be provided notification if any of the listed records are unavailable.

3.  Send a letter to the Veteran and his representative requesting that he provide sufficient information, including the medical provider's name, location, and dates of treatment, and a signed and dated authorization, for all relevant private treatment relating to his bilateral ankle disability.  All efforts to obtain records should be associated with the claims file and the Veteran and his representative should be provided notification if any of the listed records are unavailable pursuant to 38 C.F.R. § 3.159(e).  

4.  After completion of #'s 1, 2, and 3, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral ankle disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should identify and discuss any bilateral ankle disability identified during the pendency of this claim or soon before the filing of this claim in February 2012, including right ankle arthritis and bilateral anterior tibialis tendonitis, and respond to the following:  is it at least as likely as not (probability of at least 50 percent) that the Veteran's right and/or left ankle disability had its onset in and/or is otherwise etiologically related to his period of active service?

The examiner must provide a comprehensive rationale for each opinion provided.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   Specifically, the examiner should discuss the Veteran's assertion that his bilateral ankle disability was incurred in boot camp and/or related to his in-service diagnoses of cellulitis and/or stress fracture of the third metatarsal of his left foot.  Furthermore, the examiner should discuss the Veteran's assertions that he continued to have ankle problems after service as discussed in the August 2016 hearing transcript.  

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




